Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2022, has been entered.
Claims 32-45 and 47-52 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-45 and 47-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly amended independent claims require a projector adapted to project the virtual model onto the patient, wherein the projector is calibrated to convey data in relation to the positions of the endoscope and the patient in a coordinate system of the endoscope and the patient, and to make a real time projection of the virtual model based on internal parameters of the projector; wherein the calibration of the projector provides the internal parameters of the projector.  This calibration process is not described in the original disclosure.  Some support for the claim language can be found, but there is nothing explaining how Applicant performs this function.  Other than the claim language, the only additional language in the Specification relates to the internal parameters.  These parameters can be the direction of the rays originating from the projector and the patient.  The Examiner does not see where this sparse discussion is sufficient to support a finding that Applicant was in possession of this calibration limitation.
A person having ordinary skill in the art would expect to see some sort of algorithm or discussion as to how the projector is calibrated.  Simply conveying its position in a coordinate system does not mean that the projector is calibrated.  Even assuming that the projector’s position is conveyed, how does this “provide the internal 
The Examiner cannot find support for “a projector adapted to receive the first orientation data and the second orientation data”.  The only support the Examiner can find is directed to the projector receiving data indicative of the virtual model from the controller.  This seems to make some sense as the projector is, presumably, only used to project an image and not for generating the virtual model.  Without any support in the original disclosure, Applicant is considered to have not been in possession of the claimed limitation at the time of filing.
An enablement rejection is not being made at this time because the Examiner is not entirely certain what it is that Applicant is claiming and presumably, someone of ordinary skill in the art would have at least some idea as to calibrating projectors.  The question here is whether or not Applicant has supplied enough support to show that Applicant knew at the time of filing how to calibrate the projector as claimed.  Based on the entirety of the record, the Examiner concludes that the lack of discussion as to how the calibration is performed and what parameters are calibrated, Applicant was not in possession of the claimed invention at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-45 and 47-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims require “wherein the calibration of the projector provides the internal parameters of the projector”.  The term “internal parameters” is indefinite because these features are not presented in the disclosure beyond the “direction of rays originating from the projector and the patient”.  Clearly more parameters are required to “calibrate” the projector, but they are not provided.  Also, the direction of rays originating from the patient is not an internal parameter of the projector.  The exact scope of what constitutes an “internal parameter” of the projector cannot be determined because Applicant’s only discussion of such parameters includes internal and external parameters without distinguishing between the two.
The Examiner also notes that the claim requires the calibration (presumably the calibration process or method) provide such parameters.  As written, it is unclear what it means for a calibration process to provide such parameters.  These parameters seemingly exist whether or not calibration is performed.  Applicant seems to mean that the calibration process adjusts the internal parameters to achieve some goal, presumably to produce a clear image.  Part of the problem relates to the discussion above as to Applicant’s possession of the claimed invention.  The lack of details in the disclosure make it difficult to determine the scope of the claims.  There is no context for 
Finally, the recitation of “wherein the projector is calibrated to convey data in relation to the positions of the endoscope and the patient in a coordinate system of the endoscope and the patient” is unclear.  How can a projector be “calibrated to convey data”?  What does it mean to be “calibrated to convey data”?  If the projector is conveying data, that seems to be something that is just done.  This is presumably a signal and that signal is sent from the projector.  Is this a reference to the virtual model?  The disclosed invention seems to just include a controller that generates a virtual model and a projector that projects that model onto the patient.  All this additional language is hard to follow and does not make much sense.  Projectors are commonly calibrated to provide an image that is in focus, the proper size, the proper brightness, etc.  But the Examiner does not know what it means for a projector to convey data as claimed.  Therefore, the Examiner asserts that a person having ordinary skill in the art would not know the metes and bounds of the claimed subject matter and the claims are indefinite.

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s claims have been amended to change course completely.  The display screen is gone and the claims are now directed to a projector.  The pressure 
In Applicant’s remarks dated February 1, 2022, the parent application (15/335249) was referenced and any disclaimers from that application were rescinded.  Fair enough.  The Examiner reviewed the prosecution history of the parent application, and systems for projecting virtual models on the patient are known in the art.  The Examiner is left assuming that the calibration of the projector is the main crux of the present invention.  As discussed above, the Examiner is struggling to see how this can be the case given the sparse mention of the process.  Applicant indicates that by using the internal parameters, the exact illumination pattern of the projector may be computed, which in turn enables real time projection of a virtual model (holographic) of the endoscope’s location within the patient’s body on top of the patient.  Again, how is any of this done?  Do the references already on the record which provide a projected image onto the patient not read on the claim limitation?  If so, why not?
The Examiner assumes that Applicant does not consider Breisacher, Boctor, or Nakaguchi to read on the calibration limitations or why add it, but how is Applicant’s recitation of calibration not inherent to those references or at least obvious?  Without some calibration means, the references would not produce usable images.   A general-purpose projector needs to be calibrated to the situation or the image would be out of focus or incorrectly sized or have some other problem.  The same is true for these medical projectors.
The claims are not in condition for allowance at this time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun et al. (US 8,504,136) discloses a system for projecting internal images of organs and tools onto the patient and correcting the projection of the images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795